Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schogol (US 9,015,152) in view of Kudo (US 2007/0118279) and further in view of Uyeki (US 2005/0222761).       
Regarding claim 1, Schogol discloses:
generating a first search criteria configured to select one or more of first data for locations categorized within a first category or second data for locations categorized within a second category; 
	Schogol col 2, lines 35-55: In general, a search system receives search queries from a user device. In response, the search system can determine whether the search query is a query for a particular location or is a query for broad search results. The search system can analyze a score associated with one or more search results and/or can analyze user responses to search results that were previously presented in response to similar, previously presented search queries to determine if the query is for a particular location. The number of search results can be reduced if the search system determines that the query is for a particular location (e.g., a query that is likely to have only one or a limited number of results), as opposed to a search that is exploratory in nature (e.g., a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City). For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.
Examiner Note: Under BRI, claim limitation locations categorized within a first category = a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City as taught by Schogol.

receiving, based on the first search criteria, information for a vehicle; 
Schogol col 2, line 1-15: Particular embodiments of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages. Search results that are responsive to a query can be limited to a single or small number of results near an address or a location of a user device. This allows the limited number of search results to be displayed on an online map of a town or neighborhood of a city as opposed to a map of a country or a state. Search results can be limited if a search is navigational (e.g., a search seeking a particular location or business), and a larger set of search results can be provided if the search is exploratory. In addition, displaying a limited number of search results allows more details associated with each search result to be displayed.
Arguably, Schogol discloses information for a vehicle.  However, Kudo discloses:  
	Kudo [0012] In still yet another aspect of the present disclosure, the navigation system includes a destination history storage unit for storing a destination history of the vehicle, a route history storage unit for storing a route history of the vehicle, and a historical condition setting unit for imposing specificity of the destination history and the route history on a search area condition of the facility search by referring to the destination history storage unit and the route history storage unit. In this manner, the facility search yields a search result having a higher visiting probability by the user in the reduced turnaround time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schogol to obtain above limitation based on the teachings of Kudo for the purpose of storing a destination history of a vehicle.   

comparing a storage size of the information to a threshold; 
Schogol discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Uyeki discloses:
	Uyeki claim 7 step (c) determining whether the traffic information received in step (b) exceeds a predetermined level of memory capacity of the vehicle navigation system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schogol to obtain above limitation based on the teachings of Uyeki for the purpose of determining the level of memory capacity of the vehicle navigation system.    

generating, based on the storage size of the information satisfying the threshold, a second search criteria configured to select the one or more of the first data for locations categorized with the first category or second data for locations categorized with the second category; and 
Schogol col 2, lines 35-55: For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.

receiving, based on the second search criteria, second information.
Schogol col 2, lines 35-55: The reduced set of search results is provided to the user device.

Regarding claim 2, the combination of Schogol, Kudo and Uyeki discloses further comprising providing, based on the second search criteria, the second information to the vehicle. Schogol col 2, lines 35-55: The reduced set of search results is provided to the user device.

Regarding claim 3, the combination of Schogol, Kudo and Uyeki discloses wherein providing the second information to the vehicle comprises uploading the second information to a navigational database associated with the vehicle.
Kudo [0012] In still yet another aspect of the present disclosure, the navigation system includes a destination history storage unit for storing a destination history of the vehicle, a route history storage unit for storing a route history of the vehicle, and a historical condition setting unit for imposing specificity of the destination history and the route history on a search area condition of the facility search by referring to the destination history storage unit and the route history storage unit. In this manner, the facility search yields a search result having a higher visiting probability by the user in the reduced turnaround time.

Regarding claim 4, the combination of Schogol, Kudo and Uyeki discloses wherein the second search criteria specifies at least a portion of the information to be excluded from one or more of the first category or the second category.
Schogol col 2, lines 35-55: For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.

Regarding claim 5, the combination of Schogol, Kudo and Uyeki discloses wherein the at least the portion of the information to be excluded comprises a particular type of data. 
Schogol col 2, lines 35-55: For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.

Regarding claim 6, the combination of Schogol, Kudo and Uyeki discloses wherein the second search criteria is configured to remove a portion of data from the information.
Schogol col 2, lines 35-55: For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schogol, Kudo and Uyeki and further in view of Armbruster (US 5,809,396).        
Regarding claim 7, the combination of Schogol, Kudo and Uyeki discloses the elements of the claimed invention as noted but does not disclose wherein the vehicle is an aircraft.  However, Armbruster discloses:
Armbruster col 4, lines 10-20: FIG. 1 illustrates two different types of mobile units 16 which may become proximately located from time to time. The different types are a low speed mobile unit (LS-MU) 16' and a high-speed mobile unit (HS-MU) 16". LSMU 16' may be a conventional hand-held portable unit or a stationary unit. HS-MU 16" may be mounted in a fast-moving train, airplane, or other vehicle which routinely travels long distances in relatively short time intervals. Of course, the various types of mobile units 16 may alternatively be classified into many more categories.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schogol, Kudo and Uyeki to obtain above limitation based on the teachings of Armbruster for the purpose of mounting a navigation system in a fast-moving train or airplane.   

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schogol, Kudo and Uyeki.
Regarding claim 8, the combination of Schogol, Kudo and Uyeki discloses wherein the threshold is associated with a storage capacity for the vehicle.
Uyeki claim 7 step (c) determining whether the traffic information received in step (b) exceeds a predetermined level of memory capacity of the vehicle navigation system.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schogol, Kudo and Uyeki and further in view of Kozak (US 6,944,533). 
Regarding claim 9, the combination of Schogol, Kudo and Uyeki 
discloses the elements of the claimed invention as noted but does not disclose wherein the first category indicates one or more planned destinations of the vehicle and the second category indicates one or more alternate destinations of the vehicle.
However, Kozak discloses:
	Kozak, col 6, lines 25-40: The driving analysis and proposal component 240 includes several functions.  The driving analysis and proposal component 240 includes a characterization function 242.  The characterization function 242 attempts to identify which trips a user makes are recurring and which are non-recurring.  The characterization function 242 also attempts to identify which trips that a user makes are required and which are optional.  The characterization function 242 also attempts to identify flexible and inflexible time constraints for different kinds of trips.  For example, a trip to work may be characterized as a required trip, whereas a trip to the grocery store may be characterized as optional.  A trip to a church service may be characterized as a required trip with inflexible time constraint.  A trip to a cinema may be characterized as an optional trip with a flexible time constraint.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schogol, Kudo and Uyeki to obtain above limitation based on the teachings of Kozak for the purpose of attempting to identify which trips a user makes are recurring and which are non-recurring.  

     Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schogol, Kudo and Uyeki.
Regarding claim 10, the combination of Schogol, Kudo and Uyeki discloses categorizing, based on travel information associated with the vehicle, a plurality of locations according to one or more of the first category or the second category.
Schogol col 2, lines 35-55: In general, a search system receives search queries from a user device. In response, the search system can determine whether the search query is a query for a particular location or is a query for broad search results. The search system can analyze a score associated with one or more search results and/or can analyze user responses to search results that were previously presented in response to similar, previously presented search queries to determine if the query is for a particular location. The number of search results can be reduced if the search system determines that the query is for a particular location (e.g., a query that is likely to have only one or a limited number of results), as opposed to a search that is exploratory in nature (e.g., a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City). For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.
Examiner Note: Under BRI, claim limitation locations categorized within a first category = a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City as taught by Schogol.

Regarding claim 11, the combination of Schogol, Kudo and Uyeki discloses wherein categorizing, based on the travel information, the plurality of locations according to one or more of the first category or the second category further comprises categorizing locations according to a third category.
Schogol col 2, lines 35-55: In general, a search system receives search queries from a user device. In response, the search system can determine whether the search query is a query for a particular location or is a query for broad search results. The search system can analyze a score associated with one or more search results and/or can analyze user responses to search results that were previously presented in response to similar, previously presented search queries to determine if the query is for a particular location. The number of search results can be reduced if the search system determines that the query is for a particular location (e.g., a query that is likely to have only one or a limited number of results), as opposed to a search that is exploratory in nature (e.g., a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City). For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.

Regarding claim 12, the combination of Schogol, Kudo and Uyeki discloses wherein the second information is smaller than the information.
Schogol col 2, lines 35-55: In general, a search system receives search queries from a user device. In response, the search system can determine whether the search query is a query for a particular location or is a query for broad search results. The search system can analyze a score associated with one or more search results and/or can analyze user responses to search results that were previously presented in response to similar, previously presented search queries to determine if the query is for a particular location. The number of search results can be reduced if the search system determines that the query is for a particular location (e.g., a query that is likely to have only one or a limited number of results), as opposed to a search that is exploratory in nature (e.g., a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City). For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.

Regarding claim 13, the combination of Schogol, Kudo and Uyeki discloses further comprising determining travel information identifying at least a plurality of locations comprising a travel history associated with the vehicle.
Kudo [0012] In still yet another aspect of the present disclosure, the navigation system includes a destination history storage unit for storing a destination history of the vehicle, a route history storage unit for storing a route history of the vehicle, and a historical condition setting unit for imposing specificity of the destination history and the route history on a search area condition of the facility search by referring to the destination history storage unit and the route history storage unit. In this manner, the facility search yields a search result having a higher visiting probability by the user in the reduced turnaround time.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schogol in view of Kudo and further in view of Uyeki.        
Regarding claim 14, Schogol discloses:
generating, based on a first search criteria, a first data structure associated with a vehicle;
Schogol col 2, lines 35-55: In general, a search system receives search queries from a user device. In response, the search system can determine whether the search query is a query for a particular location or is a query for broad search results. The search system can analyze a score associated with one or more search results and/or can analyze user responses to search results that were previously presented in response to similar, previously presented search queries to determine if the query is for a particular location. The number of search results can be reduced if the search system determines that the query is for a particular location (e.g., a query that is likely to have only one or a limited number of results), as opposed to a search that is exploratory in nature (e.g., a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City). For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.

determining that a storage size of the first data structure satisfies a threshold; 
Schogol discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Uyeki discloses:
	Uyeki claim 7 step (c) determining whether the traffic information received in step (b) exceeds a predetermined level of memory capacity of the vehicle navigation system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schogol to obtain above limitation based on the teachings of Uyeki for the purpose of determining the level of memory capacity of the vehicle navigation system.    

identifying, based on determining that the storage size of the first data structure satisfies the threshold, a second search criteria; generating, based on the second search criteria, a second data structure, wherein the second data structure is smaller than the first data structure; and providing the second data structure to the vehicle.
Schogol col 2, lines 35-55: In general, a search system receives search queries from a user device. In response, the search system can determine whether the search query is a query for a particular location or is a query for broad search results. The search system can analyze a score associated with one or more search results and/or can analyze user responses to search results that were previously presented in response to similar, previously presented search queries to determine if the query is for a particular location. The number of search results can be reduced if the search system determines that the query is for a particular location (e.g., a query that is likely to have only one or a limited number of results), as opposed to a search that is exploratory in nature (e.g., a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City). For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.
Arguably, Schogol discloses information for a vehicle.  However, Kudo discloses:  
Kudo [0012] In still yet another aspect of the present disclosure, the navigation system includes a destination history storage unit for storing a destination history of the vehicle, a route history storage unit for storing a route history of the vehicle, and a historical condition setting unit for imposing specificity of the destination history and the route history on a search area condition of the facility search by referring to the destination history storage unit and the route history storage unit. In this manner, the facility search yields a search result having a higher visiting probability by the user in the reduced turnaround time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schogol to obtain above limitation based on the teachings of Kudo for the purpose of storing a destination history of a vehicle.   

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schogol, Kudo and Uyeki and further in view of Armbruster.        
Regarding claim 7, the combination of Schogol, Kudo and Uyeki discloses the elements of the claimed invention as noted but does not disclose wherein the vehicle is an aircraft.  However, Armbruster discloses:
Armbruster col 4, lines 10-20: FIG. 1 illustrates two different types of mobile units 16 which may become proximately located from time to time. The different types are a low speed mobile unit (LS-MU) 16' and a high-speed mobile unit (HS-MU) 16". LSMU 16' may be a conventional hand-held portable unit or a stationary unit. HS-MU 16" may be mounted in a fast-moving train, airplane, or other vehicle which routinely travels long distances in relatively short time intervals. Of course, the various types of mobile units 16 may alternatively be classified into many more categories.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schogol, Kudo and Uyeki to obtain above limitation based on the teachings of Armbruster for the purpose of mounting a navigation system in a fast-moving train or airplane.   

wherein providing the second data structure to the vehicle comprises uploading the second data structure to a navigational database associated with the aircraft.
Kudo [0012] In still yet another aspect of the present disclosure, the navigation system includes a destination history storage unit for storing a destination history of the vehicle, a route history storage unit for storing a route history of the vehicle, and a historical condition setting unit for imposing specificity of the destination history and the route history on a search area condition of the facility search by referring to the destination history storage unit and the route history storage unit. In this manner, the facility search yields a search result having a higher visiting probability by the user in the reduced turnaround time.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schogol, Kudo and Uyeki.        
Regarding claim 16, combination of Schogol,  Kudo and Uyeki. discloses wherein identifying the second search criteria comprises categorizing, based on travel information, first locations according to at least one of a first category or a second category.
Schogol col 2, lines 35-55: In general, a search system receives search queries from a user device. In response, the search system can determine whether the search query is a query for a particular location or is a query for broad search results. The search system can analyze a score associated with one or more search results and/or can analyze user responses to search results that were previously presented in response to similar, previously presented search queries to determine if the query is for a particular location. The number of search results can be reduced if the search system determines that the query is for a particular location (e.g., a query that is likely to have only one or a limited number of results), as opposed to a search that is exploratory in nature (e.g., a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City). For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schogol, Kudo and Uyeki.and further in view of Parizeau (US 2006/0047715)        
Regarding claim 17, the combination of Schogol, Kudo and Uyeki discloses the elements of the claimed invention as noted but does not disclose further comprising generating a report based on changes from the first data structure to the second data structure.  However, Parizeau discloses:
	Parizeau [0008] According to another aspect of the invention, an article of manufacture having computer-readable program means embodied thereon for managing data is provided. The article comprises computer-readable program means for receiving, at a first point in time, a first copy of data from an operational database. The article further comprises computer-readable program means for receiving, at a second point in time, a second copy of data from the operational database. The article also includes computer-readable program means for comparing the first copy of data and the second copy of data to provide a report identifying a change in the data between the first point in time and the second point in time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schogol, Kudo and Uyeki to obtain above limitation based on the teachings of Parizeau for the purpose of comparing the first copy of data and the second copy of data. 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schogol in view of Uyeki.        
Regarding claim 18, Schogol discloses:
receiving, based on a first search criteria, information comprising one or more of first data for locations categorized within a first category or second data for locations categorized within a second category; 
Schogol col 2, lines 35-55: In general, a search system receives search queries from a user device. In response, the search system can determine whether the search query is a query for a particular location or is a query for broad search results. The search system can analyze a score associated with one or more search results and/or can analyze user responses to search results that were previously presented in response to similar, previously presented search queries to determine if the query is for a particular location. The number of search results can be reduced if the search system determines that the query is for a particular location (e.g., a query that is likely to have only one or a limited number of results), as opposed to a search that is exploratory in nature (e.g., a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City). For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.
Examiner Note: Under BRI, claim limitation locations categorized within a first category = a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City as taught by Schogol.

comparing a storage size of the information to a threshold; 
Schogol discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Uyeki discloses:
	Uyeki claim 7 step (c) determining whether the traffic information received in step (b) exceeds a predetermined level of memory capacity of the vehicle navigation system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schogol to obtain above limitation based on the teachings of Uyeki for the purpose of determining the level of memory capacity of the vehicle navigation system.    

generating, based on the storage size of the information satisfying the threshold, second search criteria configured to select the one or more of the first data for locations categorized with the first category or second data for locations categorized with the second category; and 
Schogol col 2, lines 35-55: For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.

receiving, based on the second search criteria, second information; and 
Schogol col 2, lines 35-55: The reduced set of search results is provided to the user device.

providing, based on the second search criteria, the second information to a navigational database of a vehicle. 
Schogol col 2, lines 35-55: In general, a search system receives search queries from a user device. In response, the search system can determine whether the search query is a query for a particular location or is a query for broad search results. The search system can analyze a score associated with one or more search results and/or can analyze user responses to search results that were previously presented in response to similar, previously presented search queries to determine if the query is for a particular location. The number of search results can be reduced if the search system determines that the query is for a particular location (e.g., a query that is likely to have only one or a limited number of results), as opposed to a search that is exploratory in nature (e.g., a search for unspecified locations even if for a particular category in a specified geographical area, such as a search for pizzerias in New York City). For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.
Kudo [0012] In still yet another aspect of the present disclosure, the navigation system includes a destination history storage unit for storing a destination history of the vehicle, a route history storage unit for storing a route history of the vehicle, and a historical condition setting unit for imposing specificity of the destination history and the route history on a search area condition of the facility search by referring to the destination history storage unit and the route history storage unit. In this manner, the facility search yields a search result having a higher visiting probability by the user in the reduced turnaround time.

Regarding claim 19, the combination of Schogol and Uyeki discloses wherein the second search criteria is configured to remove a portion of data from the information and wherein the second search criteria specifies a particular data type of the information to be excluded from one or more of the first category or the second category.
Schogol col 2, lines 35-55: For example, the search system can determine that the query is for a particular destination if the search is directed to a particular business or group of businesses (e.g., "Chelsea Market"), a particular landmark (e.g., "Prospect Park"), or a particular store with three locations in different neighborhoods of a city (e.g., "Peapod's Grocery Store") and reduce the set of search results. The reduced set of search results is provided to the user device.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schogol and Uyeki and further in view of Armbruster.        
Regarding claim 20, the combination of Schogol, Kudo and Uyeki discloses the elements of the claimed invention as noted but does not disclose wherein the threshold is associated with a data storage capacity for a portion of the vehicle.  However, Armbruster discloses:
Armbruster col 4, lines 10-20: FIG. 1 illustrates two different types of mobile units 16 which may become proximately located from time to time. The different types are a low speed mobile unit (LS-MU) 16' and a high-speed mobile unit (HS-MU) 16". LSMU 16' may be a conventional hand-held portable unit or a stationary unit. HS-MU 16" may be mounted in a fast-moving train, airplane, or other vehicle which routinely travels long distances in relatively short time intervals. Of course, the various types of mobile units 16 may alternatively be classified into many more categories.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schogol, Kudo and Uyeki to obtain above limitation based on the teachings of Armbruster for the purpose of mounting a navigation system in a fast-moving train or airplane.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161